ORDER
The Disciplinary Review Board on September 8, 1998, having filed with the Court its decision concluding that JOHN J. DUDAS, JR., of DUMONT, who was admitted to the bar of this State in 1968, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence), RPC 1.15 (failure to safeguard property), RPC 5.5(a) (unauthorized practice of law) and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to complete fifteen hours of *541courses in professional responsibility within one year after he is reinstated to practice;
And good cause appearing;
It is ORDERED that JOHN J. DUDAS, JR., is suspended from the practice of law for a period of three months, and until further Order of the Court, effective February 8, 1999; and it is further
ORDERED that respondent enroll in and complete successfully within one year after he is reinstated to practice fifteen hours of courses in professional responsibility approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.